UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7056



ROBERT LEWIS CAIN,

                                            Plaintiff - Appellant,

          versus


CINDY L. FONTANA, L.P.N.,

                                              Defendant - Appellee,

          and

G. E. PIEROTTI, Sergeant; R. W. ROWLETTE,
Captain,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-25-3)


Submitted:   November 25, 1997         Decided:     December 10, 1997


Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert Lewis Cain, Appellant Pro Se. David Ernest Boelzner, WRIGHT,
ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Cain v. Fontana, No. CA-96-25-3 (E.D. Va. Jan. 14 and July
3, 1997). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2